DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
	This Office Action is in response to the amendments filed on 06/30/2022, as directed by the Non-Final rejection on 03/30/2022. Claim 11 is amended. Claim 1-10, 22-41 and 53 are canceled. Claims 11-21 and 42-52 are pending in the instant application. The previous rejections under 35 U.S.C 103 are withdrawn as necessitated by amendment. 
Response to Arguments
Applicant’s arguments, see Page 7 of Remarks, filed 06/30/2022, with respect to claim 11 have been fully considered and are persuasive.  The rejections of claims 11-21 and 42-52 have been withdrawn.
Reasons for Allowance
Claims 11-21 and 42-52 are allowed and are renumbered 1-22.
The following is an examiner’s statement of reasons for allowance:
	Claim 11 is allowed for having been amended to incorporate all limitations of former claim 53, which was indicated as allowable subject matter in the preceding Office Action dated 03/30/2022. Claims 12-21 and 42-52 are allowed as being dependent on an allowed base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS WILLIAM GREIG whose telephone number is (571)272-5378. The examiner can normally be reached Monday - Thursday: 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS W GREIG/Examiner, Art Unit 3785                                                                                                                                                                                                        
/KENDRA D CARTER/Supervisory Patent Examiner, Art Unit 3785